DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 7, 10-13, 15, 19, 8 and 39 are cancelled.  Claims 3-6, 8, 9, 14, 16, 17, 21-26 and 28-37 are pending in this application. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group I, claims 1-6, 8, 9, 14, 16-18, 20-28,29, 30-35 drawn to a method of generating a vascularized renal tissue construct or organoid. 
	Group II, claims 36, 37, drawn to a kit. 

Species Election
	This application contains claims directed to the following patentably distinct species:

(A)	A method of culturing selected from on a perfusable chip with a substrate, on a rocker with a substrate or a spinning bioreactor (claim 6). 
	If Applicants elect a perfusable chip with a substrate, claims 8 and 9 (types of substrates) will also be examined
	If Applicants elect rocker with a substrate, claims 8 and 9 will  be examined. 

(B)	embedding the developing organoid 
	(i)	embedding the developing organoid in an extracellular matrix (claim 14)  from the group consisting of Matrigel, poly L-lysine, geltrex, gelatin, nitogen, fibronectin, collagen, collagen IV, fibrinogen, gelatin methacrylate, fibrin, silk, pegylated gels, collagen methacrylate, basement membrane proteins, or any other biomaterial, or a combination thereof.  
	If claim 14 is elected, claim 16 will also be examined.
	(ii)	embedding the developing organoid in a tissue construct where in the embedding comprises (claim 28) depositing one or more sacrificial filaments on the substrate to form a vascular pattern, each of the sacrificial filaments comprising a fugitive ink; depositing or printing the developing organoid within the vascular pattern; at least partially surrounding the vascular pattern and/or the developing organoid with an extracellular matrix composition; and removing the fugitive ink, thereby forming the tissue construct comprising the developing organoid embedded therein.
	If claim 28 is elected, Applicant is required to select one of claims 30, 31 32, 33, 34 or 35 for examination. 

(C)	exposing the developing organoid (claim 26) to one or more of biological agents, a biological agent gradient, a pressure gradient, an oxygen tension gradient, thereby inducing angiogenesis of capillary vessels to and/or from the developing organoid.  Applicant is required to elect one of a biological agent gradient, a pressure gradient, an oxygen tension gradient.  Claim 27 will be examined commensurate with the selection from claim 26.

	The species are independent or distinct because claims drawn to the different species constitute materially/methodologically distinct inventions. In addition, these species are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

	(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification

	(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter

	(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species.


	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

	Groups I-II lack unity of invention even though the inventions of groups I and II require the technical feature of Group I, drawn to a method of generating a vascularized renal tissue construct or organoid, comprising: 
	culturing a population of cells in a cell culture medium to produce a developing organoid; and
	exposing the developing organoid to fluid perfusion to impart fluidic shear stress (FSS) to induce vascularization and glomerular and tubular maturation in the developing organoid, thereby producing the vascularized renal tissue construct or organoid.
Groups I-II lack unity of invention because even though the inventions of these groups required the special technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lewis et al (WO 2016/179242) (Lewis) (cited on IDS filed 02/21/2020 as document no. A8).  	Lewis discloses a method of generating a renal tissue construct comprising culturing cells [0384], [0391]  to produce a tissue constructs (the claimed organoid) and culturing the cells under fluid flow equating to shear stress to induce maturation [00391], thereby producing the claimed vascularized renal tissue construct.

	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.148) and ii) identification of the claims encompassing the elected invention.

	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632